Title: To Thomas Jefferson from John Ayers, 9 April 1821
From: Ayers, John
To: Jefferson, Thomas


 Sir
Richmond
9th April 1821
We have placed under charge of Mr Bernard Peyton of this city a Barrel of Corn to be forwarded to you at the request of Mr Jechonias Thayer of Boston, State of Massachusetts, from which place we lately received it.Mr Thayer states to us that the Corn is considered valuable, as being very prolific and may do well in this climate, but requires a longer season to mature it than that of Massachusetts.We have with pleasure complied with the request of Mr Thayer, under the certainty that the corn goes to proper hands to assure its general cultivation in this state, if on trial, it be found worthy of paticular attention.Respectfully Your most Obdt SvtsJno Ayers & Co Thos May